NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 22 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 BAKHSISH SINGH,                                    No.    14-73466

               Petitioner,                          Agency No. A200-939-629

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:       BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Bakhsish Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies between Singh’s credible fear interview, his

supplemental declaration, and his supporting affidavits as to whether he was

detained or threatened with detention by police, and Singh’s non-responsiveness

when asked to explain the discrepancies. See Shrestha v. Holder, 590 F.3d 1034,

1048 (9th Cir. 2010) (adverse credibility determination reasonable under the

“totality of circumstances”). We reject Singh’s contention that the agency erred

by relying in part on his credible fear interview. See Li v. Ashcroft, 378 F.3d 959,

962-63 (9th Cir. 2004). We also reject his contentions that the BIA failed to

consider his arguments on appeal or ignored evidence. In the absence of credible

testimony, Singh’s asylum and withholding of removal claims fail. See Jiang, 754
F.3d at 740.

      Singh’s CAT claim also fails because it is based on the same testimony the

agency found not credible, and he does not point to any evidence that compels the

finding it is more likely than not he would be tortured by or with the consent or

acquiescence of the government in India. See id. at 740-41. We reject Singh’s


                                          2                                    14-73466
contention that the BIA failed to analyze his claim properly. See Najmabadi v.

Holder, 597 F.3d 983, 990-91 (9th Cir. 2010) (the BIA adequately considered the

evidence and sufficiently announced its decision).

      PETITION FOR REVIEW DENIED.




                                         3                                 14-73466